EXHIBIT 10.5.6

 

Sixth Amendment to the

Amended and Restated Revolving Credit Agreement

 

SIXTH AMENDMENT TO THE

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This Sixth Amendment to the Amended and Restated Revolving Credit Agreement
(this “Amendment”) is made effective as of September 30, 2008 and is entered
into between Union Carbide Corporation, as Borrower (“Borrower”), The Dow
Chemical Company, as Lender (“Lender”) and Union Carbide Subsidiary C, Inc. and
Union Carbide Chemicals & Plastics Technology LLC as the Subsidiary Guarantors
(the “Subsidiary Guarantors”) (together, the “Parties”).

 

BACKGROUND

 

The parties have entered into the Amended and Restated Revolving Credit
Agreement dated as of May 28, 2004, as amended by the First Amendment to the
Amended and Restated Revolving Credit Agreement dated October 29, 2004, the
Second Amendment to the Amended and Restated Revolving Credit Agreement dated
December 30, 2004, the Third Amendment to the Amended and Restated Revolving
Credit Agreement dated September 30, 2005, the Fourth Amendment to the Amended
and Restated Revolving Credit Agreement dated September 30, 2006, and the Fifth
Amendment to the Amended and Restated Revolving Credit Agreement dated
September 30,2007 (the “Credit Agreement”).

 

The Parties desire to amend the Credit Agreement according to the terms in this
Amendment. Any capitalized terms used in this Amendment, but not otherwise
defined in this Amendment, are as defined in the Credit Agreement.

 

THE AGREEMENT

 

1.

 

Amendment to Section 1.1. The Parties agree to amend Section 1.1 of the Credit
Agreement by Replacing the definition of “Scheduled Termination Date” with the
following definition:

 

 

 

“Scheduled Termination Date” means December 30, 2009.

 

 

 

2.

 

No Other Amendment or Waiver. Except as expressly amended by this Amendment, the
Credit Agreement and all other Loan Documents remain in full force and effect in
accordance with their terms, and the Parties ratify and confirm the Credit
Agreement and all other Loan Documents in all respects.

 

 

 

3.

 

Execution in Counterparts. This amendment may be executed in any number of
counterparts and and by different parties in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.

 

 

 

4.

 

Governing Law. This Amendment and the rights and obligation of the Parties to
this Amendment will be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

 

 

5.

 

Subsidiary Guarantors. The Guarantors to this Agreement will only be bound by
their guarantees if they remain a wholly owned subsidiary of the Borrower.

 

[Signature pages follow.]

 

23

--------------------------------------------------------------------------------


 

The Parties agree that this Amendment is effective as of September 30, 2008, and
they have caused their authorized representatives to execute this Amendment
below.

 

LENDER:

 

SUBSIDIARY GUARANTORS:

 

 

 

THE DOW CHEMICAL COMPANY

 

UNION CARBIDE SUBSIDIARY C, INC.

 

 

 

 

 

 

By:

   /s/ FERNANDO RUIZ

 

By:

  /s/ MICHAEL L. GLENN

Name:

Fernando Ruiz

 

Name:

 Michael L. Glenn

Title:

Corporate Vice President and

 

Title:

 Secretary

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

UNION CARBIDE CHEMICALS &

UNION CARBIDE CORPORATION

 

PLASTICS TECHNOLOGY LLC

 

 

 

 

 

 

By:

   /s/ EUDIO GIL

 

By:

  /s/ ALEXANDER J. MAKAI

Name:

Eudio Gil

 

Name:

 Alexander J. Makai

Title:

Chief Financial Officer, Vice

 

Title:

 President

 

President, and Treasurer

 

 

 

 

24

--------------------------------------------------------------------------------